Title: From Thomas Jefferson to James Madison, 6 April 1798
From: Jefferson, Thomas
To: Madison, James


          
            Apr. 6. 98.
          
          So much of the communications from our envoys has got abroad, & so partially that there can now be no ground for reconsideration with the Senate. I may therefore consistently with duty do what every member of the body is doing. still I would rather you would use the communication with reserve till you see the whole papers. the first impressions from them are very disagreeable & confused. reflection however & analysis resolves them into this. mr A’s speech to Congress in May is deemed such a national affront, that no explanation on other topics can be entered on till that, as a preliminary is wiped away, by humiliating disavowals or acknolegements. this working hard with our envoys, & indeed seeming impracticable for want of that sort of authority, submission to a heavy amercement (upwards of a million sterl.) was, at an after meeting suggested as an alternative which might be admitted if proposed by us. these overtures had been through informal agents; and both the alternatives bringing the envoys to their ne plus, they resolve to have no more communication through inofficial characters, but to address a letter directly to the government, to bring forward their pretensions. this letter had not yet however been prepared. there were interwoven with these overtures some base propositions on the part of Taleyrand through one of his agents, to sell his interest & influence with the Directory towards smoothing difficulties with them in consideration of a large sum (50,000 £) sterl.) and the arguments to which his agent resorted to induce compliance with this demand were very unworthy of a great nation (could they be imputed to them) and calculated to excite disgust & indignation in Americans generally, and alienation in the republicans particularly; whom they so far mistake as to presume an attachment to France, and hatred to the Federal party, & not the love of their country, to be their first passion. no difficulty was expressed towards an adjustment of all differences & misunderstandings or even ultimately a paiment for spoliations, if the insult from our Executive should be first wiped away. observe that I state all this from only a single hearing of the papers, & therefore it may not be rigorously correct. the little slanderous imputation before mentioned has been the bait which hurried the opposite party into this publication. the first impressions with the people will be disagreeable, but the last & permanent one will be that the speech in May is now the only obstacle to accomodation, and the real cause of war, if war takes place. and how much will be added to this by the speech of November is yet to be learnt. it is evident however on reflection, that these papers do not offer one motive the more for our  going to war. yet such is their effect on the minds of wavering characters, that I fear that to wipe off the imputation of being French partisans, they will go over to the war-measures so furiously pushed by the other party. it seems indeed as if they were afraid they should not be able to get into war till Great-Britain will be blown up, and the prudence of our countrymen from that circumstance have influence enough to prevent it. the most artful mis-representations of the contents of these papers were published yesterday, & produced such a shock on the republican mind as has never been seen since our independance. we are to dread the effects of this dismay till their fuller information. Adieu.
          
            P.M. the evening papers have come out since writing the above. I therefore inclose them. be so good as to return Brown’s by post, as I keep his set here. the representations are still unfaithful.
          
        